Citation Nr: 1023644	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hepatitis 
C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

When this case was previously before the Board in April 2009, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In a final August 1999 rating decision, the RO denied the 
claim of entitlement to service connection for hepatitis C.  
It was held that there was no objective evidence of hepatitis 
C in service, and that his current hepatitis C disability was 
not shown until many years after service separation.  He was 
provided with notice, disagreed, but did not submit a 
substantive appeal once a statement of the case was issued.

2.  The evidence associated with the claims file subsequent 
to the August 1999 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim; is 
cumulative or redundant of evidence already of record; or 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for hepatitis 
C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with VCAA and Kent-compliant 
notice by letter mailed in June 2009.  Although the Veteran 
was not provided Kent-compliant notice or notice with respect 
to the disability-rating or effective-date element of the 
claim until after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the Appeals Management Center 
(AMC) readjudicated the Veteran's claim in October 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claim.  VA outpatient 
treatment records and examination records are on file.  
Neither the Veteran nor his representative has identified any 
other outstanding evidence, to include medical records, which 
could be obtained to substantiate either claim.  The Board is 
also unaware of any such evidence.

The Board acknowledges that the while it appears that the 
Veteran's service treatment records were previously 
available, as evidenced  by prior rating decisions and Board 
decisions, they are no longer of record.  However, the Board 
has determined that the Veteran has not been prejudiced by 
the absence of his service treatment records.  In this 
regard, the Board notes that these records were available at 
the time of the prior 1999 rating decision, and thus would 
not be considered new and material evidence to reopen the 
Veteran's current claim.  

The Board acknowledges that the RO has not provided the 
Veteran with a VA examination pertaining to his claimed 
hepatitis C disability, but notes that VA has no obligation 
to provide such an examination if new and material evidence 
has not been presented.  See 38 C.F.R. § 3.159 (c)(4).  

As was suggested in the Introduction, the Board remanded the 
Veteran's claim to reopen his claim for service connection 
for hepatitis C in April 2009.  The purpose of this remand 
was to provide the Veteran with appropriate Kent-compliant 
notice.  

The record reflects that the Veteran was provided the 
appropriate VCAA notice in June 2009.  This notice included 
the reason for the August 1999 prior denial of the Veteran's 
claim, and informed the Veteran of the type of evidence he 
must submit to qualify as new and material evidence.  Thus, 
the Board's remand instructions have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009)

Analysis

The Veteran was initially denied service connection for 
hepatitis C in an August 1999 rating decision.  He now seeks 
to reopen this claim.

The pertinent evidence of record at the time of the August 
1999 rating decision consisted of the Veteran's service 
treatment records, VA outpatient treatment records from 1968 
through 1999, and various statements from the Veteran.  These 
statements including his explanation that he was exposed to 
bloody helicopters that he had to clean.  The RO denied 
service connection, finding that hepatitis C was neither 
incurred in nor caused by service.  In so finding, the RO 
noted that the Veteran's service treatment records were 
negative for complaint, treatment or finding of hepatitis C, 
and the earliest diagnosis of this disability was not until 
many years after discharge from service.

Since the August 1999 rating decision, the following 
additional pertinent evidence was added to the record:  VA 
outpatient treatment records from 1999 through 2009, and 
additional statements from the Veteran.

VA outpatient treatment records show a continued diagnosis 
and treatment of hepatitis C, but do not discuss the etiology 
of this disability.  Thus, these medical records are 
essentially cumulative in nature since they continue to show 
the presence of hepatitis C following the Veteran's discharge 
from service and do not provide a nexus between the current 
disability and the Veteran's active service.

The Board acknowledges a April 2008 VA outpatient treatment 
record entry revealing that the Veteran denied hepatitis C 
risk factors such as intravenous drug use, tattoos, or blood 
transfusions, and recorded the in-service exposure to blood 
from aircrafts in Vietnam.  It is noted that this history was 
provided at the time of the earlier denial and as such, is 
not new and material evidence.  No etiology was denoted.  In 
this respect, that Board notes that a mere transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
these records do not related to an unestablished fact 
necessary to substantiate the claim, as they do not provide 
competent medical evidence of a nexus between the Veteran's 
current hepatitis C disability and active duty service.  As 
noted this history was previously provided.  Other records 
have noted treatment for heroin dependence over the years.

In conclusion, the evidence received since the August 1999 
rating decision is cumulative of evidence already considered 
in the prior final denial, does not relate to an 
unestablished fact necessary to substantiate the claim, or is 
not sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is not new and 
material, and reopening of the claim is not in order


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
hepatitis C is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


